DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to an amendment filed on 11/30/2021.  Claims 1, 10, and 19 have been amended.  Claims 6 and 15 have cancelled.  No claims have been added.  Therefore, claims 1-5, 7-14, and 16-22 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5, 7-9, 21, 22 (Group I) are drawn to an assist system that assists an operation of a plurality of medical institutions, the system comprising: a processor configured to: perform machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an Claims 10-14, 16-18 (Group II) are drawn to an assist method of assisting an operation of a plurality of medical institutions, the method comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, and environment data relating to an environment surrounding the plurality of medical institutions; and presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning, which is within the four statutory categories (i.e. process).  Claims 19-20 (Group III) are drawn to a non-transitory computer readable medium (CRM) storing computer program code executed by a computer processor that 

Claims 1-5, 7-9, 21, 22 (Group I) involve abstract steps, emphasized in bold, of an assist system that assists an operation of a plurality of medical institutions, the system comprising: a processor configured to: perform machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, and environment data relating to an environment surrounding each of the medical institutions; and present an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and present a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning.  Claims 10-14, 16-18 (Group II) involve abstract steps, emphasized in bold, of an assist method of assisting an operation of a plurality of medical institutions, the method comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, and environment data relating to an environment surrounding the plurality of medical institutions; and presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning.  Claims 19-20 (Group III) involves abstract steps, emphasized in bold, of a non-transitory computer readable medium (CRM) storing computer program code executed by a computer processor that executes a process of assisting an operation of a plurality of medical institutions, the process comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to a patient in a region to which the plurality of medical institutions belong, and environment data relating to an environment surrounding each of the plurality of medical institutions; and presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning.  These abstract steps can be characterized as directed to the abstract idea of determining an operation policy for improving the economic efficiency of regional medical institutions based on medical institution data and determining a medical treatment policy for a patient based on patient data, environment data, and medical data, which is covered under the categories of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions))  because it involves presenting an operation policy for improving economic efficiency and presenting a medical treatment policy to a patient, and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves performing learning using data.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-5, 7-9, 21, 22 (Group I) involve an assist system that assists an operation of a plurality of medical institutions, the system comprising: a processor configured to: perform machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, and environment data relating to an environment surrounding each of the medical institutions; and present an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and present a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning, of Claims 10-14, 16-18 (Group II) involve an assist method of assisting an operation of a plurality of medical institutions, the method comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, and environment data relating to an environment surrounding the plurality of medical institutions; and presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning, and of Claims 19-20 (Group III) involves a non-transitory computer readable medium (CRM) storing computer program code executed by a computer processor that executes a process of assisting an operation of a plurality of medical institutions, the process comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to a patient in a region to which the plurality of medical institutions belong, and environment data relating to an environment surrounding each of the plurality of medical institutions; and presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning, amount to no more than the recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to determining an operation policy for improving economic efficiency of medical institutions and a medical treatment policy for patients;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. 
Limiting the abstract idea to medical data, because limiting application of the abstract idea to medical data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention obtains medical institution data including operation data relating to the operation of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the medical institutions belong, environment data relating to environment surrounding the medical institutions, and medical data, and uses it to determine an operation policy for improving economic efficiency of medical institutions and a treatment policy for a patient; 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention obtains medical institution data including operation data relating to the operation of the medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the medical institutions belong, environment data relating to environment surrounding the medical institutions, and medical data, and uses it to determine an optimized operation policy for improving economic efficiency of medical institutions and a treatment policy for a patient.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to medical data;
as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely determines an operation policy for improving economic efficiency of medical institutions and a treatment policy for a patient on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates an operation policy for improving economic efficiency of medical institutions and a treatment policy for a patient from medical institution data including operation data relating to the operation of the medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the medical institutions belong, environment data relating to environment surrounding the medical institutions, and medical data, and sends the operation policy and treatment policy to be presented using a generic computer system that includes a processor;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding operation data relating to the operation of the medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the medical institutions belong, environment arranges the data to provide it to a user utilizing a generic computer;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. a processors) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. perform learning, present data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. medical data processing):

    PNG
    media_image1.png
    912
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    484
    media_image2.png
    Greyscale


[0029] As illustrated in FIG. 2, the assist system 100 is connected to a medical
institution terminal 200 of each medical institution and a patient terminal 300 of each
patient via a network, and can be configured as a server that transmits and receives
data between the medical institution terminal 200 and the patient terminal 300. The
network may employ, for example, a wireless communication system using a

communication, or wired communication. Hereinafter, the assist system 100 will be
described in detail.

[0030] First, the hardware configuration of the assist system 100 will be described.

[0031] The assist system 100 is not particularly limited, but can be configured of,
for example, a mainframe or a computer cluster. The assist system 100 includes a
central processing unit (CPU) 110, a storage unit 120, an input and output interface
(output I/F) 130, and a communication unit 140, as illustrated in FIG. 3A. The CPU
110, the storage unit 120, the input and output I/F 130, and the communication unit
140 are connected to a bus 150, and exchange data and the like with each other via
the bus 150. Hereinafter, each unit will be described.
[0032] The CPU 110 is configured to control each unit and executes various
arithmetic processes according to various programs stored in the storage unit 120.

[0033] The storage unit 120 can be configured to include a read only memory
(ROM) that stores various programs and various data, a random access memory
(RAM) that temporarily stores programs and data as a work region, and disk that
stores various programs and various data including an operating system.

[0034] In accordance with an embodiment, the input and output I/F 130 is an
interface for connecting input devices such as a keyboard, a mouse, a scanner, and
a microphone and output devices such as a display, a speaker, and a printer.

[0035] The communication unit 140 can be an interface for communicating with the
medical institution terminal 200, the patient terminal 300, and the like.

[0036] Next, main functions of the assist system 100 will be described.
[0037] The storage unit 120 stores various data such as medical institution data
D1, patient data D2, environment data D3, and other data. In addition, the storage
unit 120 stores an assist program.

[0038] The CPU 110 functions as a data acquisition unit 111, a learning unit 112,
and a presentation unit 113 by executing the assist program stored in the storage
unit 120, as illustrated in FIG. 3B. Hereinafter, each unit will be described.


Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites machine learning using medical institution data including operation data relating to the operation of the medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the medical institutions belong, environment data relating to environment surrounding the medical institutions, and medical data;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of determining an operation policy for improving the economic efficiency of regional medical institutions based on medical institution data and determining a medical treatment policy for a patient based on patient data, environment data, and medical data.

Furthermore, dependent claims 2-5, 7-9, 11-14, 16-18 and 20-22 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as presenting basis, including different operation data, obtaining data from plurality institutions, using different machine learning techniques, presenting to each patient, present on display, using 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-14, 16, 17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney, et al. (US 2016/0092641 A1) in view of Palmer, et al. (US 2011/0166883 A1) in further view of Rajasenan (US 2015/0248532 A1).

Regarding claim 1, claim 10, and claim 19, Delaney teaches an assist system (see at least figure 2), method (see at least figure 3), and non-transitory computer readable medium (CRM) storing computer program code executed by a computer processor (see at least paragraph 0033) that assists an operation of a plurality of medical institutions (see at least paragraph 0025, systems, methods, and computer readable media that facilitate providing clinically informed financial decisions that improve healthcare performance, rationalize hospital portfolios and prepare providers for risk, where healthcare organization or environment refers to a structured social system developed for the delivery of health care services by specialized workforces to defined , the system comprising: a processor (see at least paragraph 0032) configured to: perform machine learning using medical institution data, including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency (see at least paragraph 0166, system components learn why some courses of care cost more, learn why certain personnel cost due to lack of efficiency, learn some courses of care unnecessarily involved excessive amount of medical staff or high pay grade employee), patient data relating to a patients…, and environment data relating to an environment surrounding each of the plurality of medical institutions (see at least paragraph 0025, system provides clinically informed financial decisions in a healthcare organization or environment that improve performance, rationalize portfolios and prepare providers for risk, where a healthcare organization or environment refers to a structured social system developed for the delivery of health care services by specialized workforces to defined communities, populations or markets and can include an integrated delivery system, a hospital or group of hospitals, or multispecialty physician groups; at least paragraph 0026, information is gathered about the healthcare organization or environment; at least paragraph 0036, healthcare organization or environment information includes information from a plurality of disparate sources); present an operation policy for improving the economic efficiency of each of the plurality of medical institutions based on a result of the machine learning (see at least paragraph 0095); and present a medical treatment policy …based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data (see at least figures 4-13, paragraphs 0008-0010, presenting a series of GUIs that quantify financial and clinical variances and improvement opportunities), the medical data including disease name, symptoms, and necessity of medical treatment for each patient (see at least paragraphs 0088, 0157).

Delaney fails to teach …relating to patients in a region to which the plurality of medical institutions belong …to each patient … belonging to the region.  Palmer teaches … relating to patients in a region to which the plurality of medical institutions belong (see at least paragraph 0076, patients from area are elderly) …to each patient (see at least figure 14, paragraph 0109, treatment plan … belonging to the region (see at least paragraph 0094, hospitals that belong to a region).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the regional patient element of Palmer into the healthcare performance improvement system of Delaney with the motivation of normalizing variables when determining medical procedures that are under or over performing (Palmer, paragraph 0076).

The combination of Delaney/Palmer fails to teach …and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions …based on the result of the machine learning.  Rajasenan teaches …and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions …based on the result of the machine learning (see at least paragraph 0043, scheduling healthcare tasks at risks to avoid tipping points; at least figures 6B, 6D, paragraphs 0101-0104, tasks for treating patient are scheduled according to their diagnosis, tasks are scored in an iterative process using historical data (machine learning), tasks at risk of not being performed are determined; at least paragraphs 0133-0135, other healthcare facilities are recommended that have capacity to handle tasks that cannot be handled by the current healthcare facility scheduled to perform the task).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the healthcare task load balancing of Rajasenan into the healthcare performance improvement system of Delaney with the motivation of increasing efficiency and reducing costs for healthcare facilities (Rajasenan, paragraph 0044).

Claims 10 and 19 recite similar limitations and are rejected for the same reasons.

Regarding claim 2, Delaney teaches the assist system according to Claim 1, wherein the processor  is configured to present a basis for presenting the operation policy together with the operation policy (see at least paragraph 0095, recommendation identifying basis of avoidable complications A and D as high cost contributors for patients encounters involving surgical procedure XYZ so as to present a policy to target or prioritize complications to address in association with servicing future patients).

Claims 11 and 20 recite similar limitations and are rejected for the same reasons.

Regarding claim 3, Delaney teaches the assist system according to Claim 1, wherein the operation data includes at least one of data on medical treatment subjects, doctors, equipment, layouts, and clinical paths of the plurality of medical institutions (see at least paragraph 0037).

Claim 12 recites similar limitations and is rejected for the same reasons.

Regarding claim 4, Delaney teaches the assist system according to Claim 1, wherein the medical institution data is obtained from the plurality of the medical institutions over a predetermined period (see at least figure 15, “Date Range” is predetermined period of time, “Physician Group” and “Physicians” is plurality of medical institutions, at least paragraph 0025, a health care organization or environment can include a group of hospitals).

Furthermore, Palmer teaches …wherein the environment data relating to the environment surrounding each of the medical institutions includes one or more of weather, temperature, humidity, sunshine duration, and diseases that are prevalent in the region (see at least paragraph 0076, in an area with an older average population, procedures more commonly performed on the elderly are more prevalent; at least paragraph 0083, Coronary Artery Bypass Graft is a procedure that more prevalently performed on the population in a particular hospital’s area).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the regional patient element of Palmer into the healthcare performance improvement system of Delaney with 
	
Claim 13 recites similar limitations and is rejected for the same reasons.

Regarding claim 5, Delaney teaches the assist system according to Claim 1, wherein the processor is configured to use a supervised learning regression or classification algorithm to perform the machine learning (see at least paragraph 0234-0235, classification).

Claim 14 recites similar limitations and is rejected for the same reasons.

Regarding claim 6, Delaney teaches the assist system according to Claim 1, wherein the processor is configured to 

Furthermore, Palmer teaches …to each patient (see at least figure 14, paragraph 0109).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the patient presentation element of Palmer into the healthcare performance improvement system of Delaney with the motivation of providing the patient with the ability to review details (Palmer, paragraph 0109).

Claim 15 recites similar limitations and is rejected for the same reasons.

Regarding claim 7, Delaney teaches the assist system according to Claim 1, wherein the processor is configured to present the operation policy on a display of a medical institution terminal (see at least figure 2 (122), presentation component connected to healthcare management server; at least paragraph 0053, client devices).

Claim 16 recites similar limitations and is rejected for the same reasons.

Regarding claim 8, Delaney teaches the assist system according to Claim 1, wherein the machine learning includes analyzing input data using an algorithm, extracting useful rules and criteria from the analysis of the input data, and developing the algorithm (see at least paragraphs 0091-0095, analysis of complications by complications evaluation component employs algorithm that identifies complications as avoidable or unavoidable, system develops ability to generate and provide recommendations regarding avoidable and unavoidable complications for future patients).

Claim 17 recites similar limitations and is rejected for the same reasons.

Regarding claim 22, Delaney teaches the assist system according to Claim 1, wherein the processor is configured to generate the medical treatment policy for a patient in response to receipt of a request for the medical treatment policy from the patient (see at least paragraph 0113, the patient can allow requests from a number of different competitive physicians to get a second opinion on treatment options and then select the specific doctors or care they wish to use).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of patient care requests of Palmer into the healthcare performance improvement system of Delaney with the motivation of being able to select the specific doctors or care they wish to use (Palmer, paragraph 0113).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney, et al. (US 2016/0092641 A1) in view of Palmer, et al. (US 2011/0166883 A1) in further view of Rajasenan (US 2015/0248532 A1) in further view of Feazell (US 2016/0342753 A1).

Regarding claim 9, Delaney fails to teach the assist system according to Claim 8, wherein the algorithm of the machine learning is a supervised learning algorithm, an unsupervised learning algorithm, and/or a reinforcement learning algorithm.  Feazell teaches the assist system according to Claim 8, wherein the algorithm of the machine learning is a supervised learning algorithm, an unsupervised learning algorithm, and/or a reinforcement learning algorithm (see at least paragraphs 0025, 0060, unsupervised learning algorithm).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the unsupervised learning algorithm of Feazell into the healthcare performance improvement system of Delaney with the motivation of recognizing hidden patterns in medical data  (Feazell, paragraphs 0025, 0060).

Claim 18 recites similar limitations and is rejected for the same reasons.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Delaney, et al. (US 2016/0092641 A1) in view of Palmer, et al. (US 2011/0166883 A1) in further view of Rajasenan (US 2015/0248532 A1) in further view of Eaton, et al. (US 2006/0136264 A1).

Regarding claim 21, Delaney fails to teach the assist system according to Claim 1, wherein the result of the machine learning for the treatment schedule for each patient includes consideration of a patient's address and transportation means, priority medical care of each of the plurality of medical institutions, congestion status of each of the plurality of medical institutions, and economic efficiency of each of the plurality of medical institutions.  Eaton teaches the assist system according to Claim 1, wherein the result of the machine learning for the treatment schedule for each patient includes consideration of a patient's address and transportation means (see at least paragraph 0055, identify the geographic location of a health care service selected by consumer is in a geographic location a pre-determined distance from consumer home address; at least figure 9, paragraph 0089, air travel), priority medical care of each of the plurality of medical institutions (see at least figures 6-9, dates of availability interpreted as priority medical care), congestion status of each of the plurality of medical institutions (see at least figures 6-9, dates of availability interpreted as congestion status), and economic efficiency of each of the plurality of medical institutions (see at least figures 6-9, costs, discounts, etc., interpreted as economic efficiency).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of filtering treatment providers and schedules of Eaton into the healthcare performance improvement system .

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they integrate organizing human activity into a practical application by reciting a specific improvement to over prior art systems under step 2A, similar to Example 42.
Applicant’s limitations are subject matter eligible because they are not well-understood, routine and conventional, similar to BASCOM.

With regards to Applicant’s argument the limitations are subject matter eligible because they integrate organizing human activity into a practical application by reciting a specific improvement to over prior art systems under step 2A, similar to Example 42, the Examiner respectfully disagrees. A claim may integrate the judicial exception when, for example, it reflects an improvement to technology or a technical field. Guidance, 84 Fed. Reg. at 55. The Federal Circuit clarified that a relevant inquiry is “to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The court contrasted claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity.” Id. at 1338.  Example 42 recites a way of receiving updated non-standardized patient data from disparate sources, converting the data to a standardized format, and providing the updated patient data in real time in messages to users of a computer network.  The instant application states  

The improvement provided by the instant application involves considering economic efficiency in the operation of a medical institution by considering changing patient populations in the region and surrounding environment.  This allows medical institution managers and the like to improve the operation of the medical institution more efficiently in order to improve the economic efficiency.  See specification ¶ 0004-0005.  Applicant uses a learning unit to automatically analyze large amounts of data including medical institution data D1, the patient data D2, the environment data D3, and other data. This makes it “possible to eliminate or reduce the trouble of analyzing a large number of these data by a human.”  See specification ¶ 0062.

Example 42 claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized.  In contrast, the instant limitations try to make human activity more efficient by using a learning unit which executes machine learning using known techniques such as “supervised learning, unsupervised learning, reinforcement learning, and the like.”  See specification ¶ 0056.  Using a generic computer to make a process more efficient “…is not a technical solution to a technical problem.” Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).  Therefore, Applicant’s limitations are not subject matter eligible in a manner similar to Example 42.

With regards to Applicant’s argument the limitations are subject matter eligible because they are not well-understood, routine and conventional, similar to BASCOM, the Examiner respectfully disagrees.  BASCOM solved the problem of prior art filtering systems “being “modified or thwarted by a computer literate end-user,” … [and] being installed on and dependent on “individual end-user hardware and operating systems” or “tied to a single local area network or a local server platform” by installing the filter at the ISP server”. Although the invention in BASCOM “is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet. The ’606 patent is instead claiming a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems. By taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a “software-based invention[ ] that improve[s] the performance of the computer system itself.” See Brief for United States as Amicus Curiae in Support of Respondents at 30–31, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014) (No. 13-298), 2014 WL 828034.”  

In contrast to BASCOM’s “non-conventional and non-generic arrangement” of known computer components, the instant limitations try to make human activity more efficient by using a learning unit which executes machine learning using conventional learning techniques such as “supervised learning, unsupervised learning, reinforcement learning, and the like” on a generic computer. See specification ¶ 0056.  “If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked an inventive concept because it “simply recites the use of generic features ... as well as routine functions ... to implement the underlying idea”); cf. Ariosa, 788 F.3d at 1379-80 (rejecting the argument that a newly discovered natural phenomenon can supply an inventive concept).” BSG Tech v. Buyseasons (Fed. Cir. 2017-1980).  Therefore, Applicant’s limitations are not subject matter eligible in a manner similar to BASCOM.

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Amarasingham, et al. (US 2015/0213222 A1) A holistic hospital patient care and management system comprises a data store to receive and store patient data including clinical and non-clinical data; a plurality of presence sensors to detect tags associated with medical resources and supplies to enable real-time tracking location and status; a risk logic module to apply at least one predictive model to the clinical and non-clinical data to determine at least one risk score associated with each of the plurality of patients, and to stratify the risks associated with the plurality of patients in response to the risk scores; a medical resource and supply monitoring logic module configured to receive location data from the presence sensors, analyze medical resource and supply real-time location and availability, assign medical resources and supplies to the plurality of patients in response to the patient stratified risks and medical resource and supply availability and location, and record each assignment.

Krishnapuram, et al. (US 2014/0088989 A1) A predictive model of medical knowledge is trained from patient data of multiple different medical centers. The predictive model is machine learnt from routine patient data from multiple medical centers. Distributed learning avoids transfer of the patient data from any of the medical centers. Each medical center trains the predictive model from the local patient data. 

F. Liu, M. Hirano and P. Liu, "Networking Business Model In Regional Medical Service- Case of Chikamori Medical Group in Kochi, Japan," 2008 IEEE International Conference on Communications, 2008, pp. 5543-5547, doi: 10.1109/ICC.2008.1039. Japan's Health Care System has experienced a number of changes over the last half a century. And the most heated aspect of current health policy debate focuses on the potential radical reform of the medical care system. In addition, the regional medical service organizations are in front of a more severe challenge because of the rapidly aging population and decreasing young population. Consequently, hospitals and other NHS organizations in local areas have been required to introduce reforms in their management structure for their survival This paper reports in depth on a case study of a private Japanese hospital, the Chikamori medical group, to introduce a key competence-based management model and differentiation marketing strategy. As one of the regional medical care support hospitals, Chikamori plays an active and important role in the regional medical care network. The case implies the effective business model based on positioning in the network architecture, which is significant not only for medical service field but also for other regional industries. The mutual correlations among financial strategy, human resource design, managing policy and collaboration manner with regional doctors are discussed in the paper. Brice, Y. N. (2016). Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626